DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 08/24/2021, with respect to the rejections of claims 1-6, 8-16, 18-19, and 21 under 35 U.S.C. 103 as being unpatentable over Mandil et al., (International Publication Number: WO 2013/191985 A1), in view of Sadeghi et al., (Pub. No.: US 2014/0086173 A1), and further in view of Kim et al., (Pub. No.: US 2016/0249266 A1), and the rejections of claims 7 and 17 under 35 U.S.C. 103 as being unpatentable over Mandil et al., (International Publication Number: WO 2013/191985 A1), Sadeghi et al., (Pub. No.: US 2014/0086173 A1), and Kim et al., (Pub. No.: US 2016/0249266 A1), in view of Yu et al., (Pub. No.: US 2015/0223087 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 05/26/2021 has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-19, and 21 (now 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The primary reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 11, and 21 which are not found in cited references.  Further, the prior arts on record do not suggest following:
receiving, by the UE, a Multimedia Broadcast Single Frequency Network (MBSFN) configuration for the second cell after decoding of the SIB2, wherein the MBSFN configuration of the second cell is applied to provide continued Multimedia Broadcast Multicast Service (MBMS) on the first cell and unicast services on the second cell.”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463